Exhibit 99.1 Thomson Reuters Corporation 333 Bay Street, Suite 400 Toronto, Ontario M5H 2R2 Canada Tel (416) 360-8700 January 17, 2013 British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission, Securities Division Manitoba Securities Commission Ontario Securities Commission Autorité des marchés financiers New Brunswick Securities Commission Nova Scotia Securities Commission Superintendent of Securities, Prince Edward Island Superintendent of Securities, Newfoundland and Labrador Superintendent of Securities, Yukon Superintendent of Securities, Northwest Territories Superintendent of Securities, Nunavut Toronto Stock Exchange CDS Clearing and Depository Services Inc. The Depository Trust Company Re: Thomson Reuters – Notification of Meeting and Record Date Ladies and Gentlemen, Pursuant to National Instrument 54-101, Communication with Beneficial Owners of Securities of a Reporting Issuer (NI 54-101), we advise the following: Date of Meeting May 8, 2013 Record Date for Notice and Voting March 22, 2013 Beneficial Ownership Determination Date March 22, 2013 Class of Securities Entitled to Receive Notice of and Vote at the Meeting Common Shares Whether the Meeting is a Special Meeting (as defined by NI 54-101) Yes CUSIP Sincerely, /s/ Paula R. Monaghan Paula R. Monaghan Assistant Secretary
